                       Case 5:20-cv-05395-JMG Document 2 Filed 10/23/20 Page 1 of 6

Pro Se 15 (Rev. 12116) Complaint for V1olat1on of Civil Rights (Non-Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        _____ District of _ _ _ __

                                                                  _____ Division



                     ('(Y)                     ,\ ()\                           )     Case No.

:=1 oJ i (\.                    iCJ10LI                    It i ) ~ ~                               (to be filled in by the Clerk's Office)

                             Plaintiff(s)                                       )
(Write the fall name of each plaintiff who is filing this complaint.                  Jury Trial: (check one) 0Yes          ~o
If the names ofall the plaintiffs cannot fit in the space above,                )
please write "see al/ached" in the space and attach an additional               )
page with the faff list ofnames)                                                )
                                  -v-                                           )
                                                                                )
                                                                                )
                                                                                )
                               b.
                             Defendant(s)
                                                                                )
                                                                                )
(Write the faU name of each defendant who is being sued. If the                 )
names of all the defendants cannot fit in the space above, please               )
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this fonn, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    fonna pauperis.




                                                                                                                                              Page I of 6
                      Case 5:20-cv-05395-JMG Document 2 Filed 10/23/20 Page 2 of 6

Pro Se 15 (Rev. 12116) Complaint for Violatwn of Civil Rights (Non Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the infonnation below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name
                           Address
                                                                                                                       res
                                                                                                                       Zip Code
                           County
                           Telephone Number
                           E-Mail Address

          B.         The Defendant(s)

                     Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. I
                           Name
                           Job or Title (if known)
                           Address



                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                       ISZf Individual capacity   ~ficial capacity


                     Defendant No. 2
                           Name
                           Job or Title (if known)
                           Address



                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                       ~ndividual capacity        ~ c i a l capacity




                                                                                                                                  Page2of 6
                      Case 5:20-cv-05395-JMG Document 2 Filed 10/23/20 Page 3 of 6

Pro Se 15 (Rev. 12116) Complaint for Violation of Civil Rights (Non Prisoner)


                     Defendant No. 3
                           Name
                           Job or Title (if known)
                           Address
                                                                                                             CA:
                                                                                                              State           Zip Code

                            County
                            Telephone Nwnber
                            E-Mail Address (ifknown)

                                                                        Bindividual capacity          ~fficial capacity


                     Defendant No. 4
                            Name
                            Job or Title (if known)
                            Address

                                                                                       City                   State           Zip Code

                            County
                            Telephone Number
                            E-Mail Address (if known)

                                                                        D Individual capacity D Official capacity
II.        Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution. and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau ofNarcotics, 403 US 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.        Are you bringing suit against (check all that apply):

                     S      Federal officials (a Bivens claim)                  ~ n, \l1,     ~        ,=: ( C
                     Cj State or local officials (a§ 1983 claim)                    /)ri .A   5+- ,,k.. .,Ca(€ bat> J,.. I g""" k
                                                                                              ~       I) pP "- ,,rw,.u ,..v-lJ., AJ, "
                                                                                                                                                    I

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. lfyou are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                           ~\\.u-<- ~                          $.\-~~ 1          "5\''11 ~"\ 1 Murov.ro~s \oc.Y1cwi o r 1
                  0.\\-<<""F                   -\-,r      OVt,''f',,,ov                 ';)O'\t,   fc,. 1../-.,,,,,.s      (-1--C. l,l.e~ufltrf
                    --h,,....\--- W<>-l,,l                 "-.\LI           or -e.r.'d~r ,,,-,~It-,.,,.,~~                                  /1 /2:.

           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?      /V• / 1,,,/
                                           V       ,.._,...
                                                                         /A .• L.
                                                                         f/V(7
                                                                                         h
                                                                                        -1,,,._    t:1/'{.       :    r-..volvc.d   I')     )r':}5
                                       ;/{t:j~f                                                                  j/t"lpt71'tl~           Page3of6
                      Case 5:20-cv-05395-JMG Document 2 Filed 10/23/20 Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Vtolation of Civil Rights (Non Prisoner)




          D.         Section 1983 allows defendants to be found liable only ,vhen they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your claim(s) occur?               (k,IfV'--/)1       (')ow   tJA,,,/
                        etJK'f            ~Pt.~ t          -si "-'-l,,          ~ i "-1/~\vU"'l,.._r ,


         B.          What date and approximate time did the events giving rise to ypur claim(s) occur?
                         Cv tr"(          --I-I 11,,.-<.-           .:r=        &1cc<-s.s    /..:J..-




                            b"'-J..          We ro /VIRrr(uA.                               P~          -/(4     f'ru5-r
                                                                                              ~ K0dr 2~ 's(~'~(.,if
                      Case 5:20-cv-05395-JMG Document 2 Filed 10/23/20 Page 5 of 6

Pm Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         tr;atment, i;~any, you re;uired and did or did not receive                 "Sc.~Lt/ p .'7. U Ovf7'-~ j d.
          L,,CtC K-                 (71"""         -f,v15-I-.                      Loss Pr fee, /2 '17 ..
                11
                  -foe\---oe book.'\ /\"                                           -Mm/l>t phrf, q/~ul'h.
                lt?55 ,:,F- ,/-/ fvl                                 c,
                                            __r-,,, crt11"1r- i "- u'i fl/>1Ct I <:f-
                  risk.. o.cf\v;+--1 t7/1vrwi5<- 1 u11abk -f., Ii>,/
                  Tl.vv        -ftJ!d (})-l +a a;f ct 3/tl/-tr CO/Jt'r-"J
                ){bt./4.,'t _:::overt..d /t1/l/p17pr. en/                     .Z:d .             6~y,.1-~d
                  dit . I ltJ-d/h "' • ~ f"'''/ -f,r ,,.,,/5 1 1 II<--,,,, I q,°,/2;
                            /1),7 alwac,f J                    '   1>nrri111/lA-- 1 /Vlullc:.f-i,,"->-
v.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims. ~                          ~ho, l )
                                                                                                 l,\..            (u... ¼, ~
       ~                o \,\.,...I-- o -F                    op i r oJ--i 005 .            Cr i M\      f\. "l.- \   c hAf~ s ,
        , (\Vt.. s.-f-·1                   Th.....'1 S<--t- ~ >"h✓f- ..,,
                                 ~q,+(,,,,,,.~ .
           '--{ov< L-v.b e,.,    --I hi" t"L .:+s- t::tCctpr.1tb/4., ,. £/VI
         -'5o;t.r2-d- 1 f)J tr v/ ol "'-- ~ 1 ri .:r:: v t.. fl,,. /c; f.///7 +0
           10t lCA.. - 1~ r /Vlvt5 +- 1h i /J A /11 {, 1fvt...
                 deirt cov11 wht                    J /)~VL < 0/~ 1JMf         r


                                                                                                                        Page 5 of 6
                      Case 5:20-cv-05395-JMG Document 2 Filed 10/23/20 Page 6 of 6

Pro Se JS (Rev 121!6) Complaint for Violation ofC1vi! Rights (Non Prisoner)



VJ.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, infonnation,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing Jaw; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:       '3',:,:,~f"'              -h.Lt, O,. +-         Z.a    202-0
                                                                               ~I\
                     Signature of Plaintiff
                     Printed Name of Plaintiff                                ~o,,:l.[r-.

         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Print~d Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address

                                                                                City              State    Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                       Page6of6
